                 Case 1:19-cr-00212-VEC Document 209
                                                 207 Filed 06/26/20
                                                           06/23/20 Page 1 of 7
                                                                              1



                                                                                     USDC SDNY
                                       THOMAS F. X. DUNN                             DOCUMENT
                                       ATTORNEY AT LAW                               ELECTRONICALLY FILED
                                         225 BROADWAY                                DOC #:
                                            SUITE 1550                               DATE FILED: 06/25/2020
                                    NEW YORK, NEW YORK 10007
                                               TEL: 212-941-9940
                                               FAX: 212-693-0090

            By ECF & email                                                       June 23, 2020

            Honorable Valerie E. Caproni


                                                           MEMO ENDORSED
            United States District Judge
            United States District Court
            Southern District of New York
            40 Foley Square
            New York, N.Y. 10007

                   Re: United States v. Albert McDuffie,
                                 19 Cr. 212(VEC)

            Dear Judge Caproni:

                    On March 29th I filed a motion to have my client Albert McDuffie released from
            the Westchester County Jail. Initially my application was filed as docket 176. I was
            advised to re-file that motion and exhibits and did so. That motion and exhibits is under
            docket 177. Under both docket numbers I filed exhibit 3 by mistake. That exhibit, a
            mitigation report, is an initial draft which contains an error. I now move to have exhibit 3
            removed from both dockets 176 and 177. I attach the corrected mitigation report as an
            exhibit to this motion and ask that your Honor replace exhibit 3 in both docket entries
            with this report.

               Thank you for your consideration of this request.

Application GRANTED. The corrected version of Exhibit 3, Dkt.            Respectfully yours,
207-1, was submitted to the Court and to the Government prior to               /s/
the Court's decision on Mr. McDuffie's motion. Accordingly, for          Thomas F. X. Dunn
purposes of maintaining an accurate public record, the corrected
Exhibit 3 is hereby substituted in place of the original Exhibit 3
filed as Dkts. 176-3 and 177-3. The Clerk of Court is respectfully
directed to strike the original Exhibit 3 at Dkts. 176-3 and 177-3.

SO ORDERED.                Date: 06/25/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
    Case
     Case1:19-cr-00212-VEC
          1:19-cr-00212-VEC Document
                             Document207-1
                                      209 Filed
                                           Filed06/26/20
                                                 06/23/20 Page
                                                           Page21ofof76




Nancy Tricamo, LCSW_________________________________________________
                                                 Sentencing and Mitigation Specialist
                                                 49 West 24th Street – Suite 1006
                                                 New York, NY 10010
                                                 646-528-4568/ntricamo@mac.com



                              Psychosocial Assessment


Client Name:         Albert McDuffie
Date of Birth:       December 12, 1972
Date of Report:      10/05/19


Identifying Data:

Albert McDuffie is a forty-six year old African-American male who is incarcerated at
the Metropolitan Correctional Center in Manhattan (MCC), New York. Prior to this
arrest Mr. McDuffie had no criminal record of any kind. He has been a model prisoner
while incarcerated at the MCC and is the second oldest prisoner on his unit.

Albert McDuffie was born in Queens, New York and has remained there for his entire
life. His mother resides in Westbury, New York and his father passed away eighteen
years ago from a heart attack. Mr. McDuffie attended Forrest Hills High School until
the twelfth grade, but dropped out prior to graduation. He is currently studying for
his Generalized Equivalency Diploma (GED) and reports being very close to taking the
exam with high hopes of passing. Mr. McDuffie is the biological father of one son,
Armani Rosa, who is twenty-five years old and living in Arizona. He also is the
stepfather of two daughters, Dominique Alston, age twenty-four and Najah Cokely,
age thirty. Although Mr. McDuffie is no longer involved with Dominque or Najah’s
mothers, he does remain in consistent contact with both of his stepdaughters. Mr.
McDuffie has a consistent record of employment prior to his arrest, having worked as
a paralegal at a law firm, in sales and most recently with his brother in construction.
At the time of his arrest, Mr. McDuffie was living in Jamaica, Queens with his Eighty-
two year old maternal grandmother, Ada Anderson, in the house in which he was
raised.

Mr. McDuffie has been incarcerated since March 2019. This report is submitted to
provide personal background and mitigating evidence regarding Mr. McDuffie with
the intention of recommending a fair and just sentence in his case.
    Case
     Case1:19-cr-00212-VEC
          1:19-cr-00212-VEC Document
                             Document207-1
                                      209 Filed
                                           Filed06/26/20
                                                 06/23/20 Page
                                                           Page32ofof76



Introduction:

This evaluation was completed at the request of Mr. McDuffie’s attorney, Mr.
Thomas Dunn. The reason for this referral was to conduct a psychosocial evaluation
that discussed Mr. McDuffie’s history and mitigating factors related to his sentence.
Mr. McDuffie was amenable and in agreement with this evaluation. All interviews of
Mr. McDuffie were conducted at the Metropolitan Correctional Center. Mr.
McDuffie’s mother was also interviewed as part of this evaluation. In addition,
relevant legal documents and records relevant to Mr. McDuffie’s history were
reviewed.

The focus of this report will not be the charges against Albert McDuffie. Instead, this
report will focus on Mr. McDuffie’s unique personal history and his positive
adjustment as a prisoner.


Family Background and Personal History:

Albert McDuffie, IV was born on December 2, 1972 in Queens, New York. Mr.
McDuffie is the oldest of three sons produced by the union of Albert McDuffie, III,
and Carol Abrams. Mr. McDuffie’s parents lived together until Albert was ten years
old, at which time his father moved out. His mother moved to Westbury, New York
when Albert was twenty, and he remained with his grandmother in his childhood
home. Albert’s father resided in Queens until his death in 2000. Mr. McDuffie has two
biological brothers, Zeshawn McDuffie, who is forty-five, and resides in Westbury,
New York and Javon Abrams, who is forty-four years old and lives in Jamaica,
Queens. Albert’s brother Zeshawn is a retired Captain from the Department of
Corrections, having worked at Riker’s Island for twenty years. His brother Javon is
working as a carpenter and Albert worked with him for several years prior to his
arrest. Carol Abrams, Albert’s mother was also a foster parent for many years after
his father left their family home. She fostered many children and ultimately adopted
three more children, Stephanie Abrams, thirty-two years old, Jason Abrams, thirty
years old, and Zyri Abrams, twenty-nine years old. Stephanie and Jason are biological
siblings who were both placed with Albert’s mother when they were newborn.
Stephanie is currently living in Pennsylvania, Jason is in New York City and Zyri resides
with Albert’s mother in Westbury. Albert reports being very close to all of his siblings,
enjoying regular contact with them.

Albert McDuffie’s early childhood memories include many instances of the violence
he witnessed between his mother and father. Albert describes his father as the
disciplinarian in the house who was fond of rules and liked to maintain order and
control. He was an Army veteran who was honorably discharged due to a medical
condition called Sarcoidosis. This is an autoimmune disorder that causes systemic
inflammation in the body, with the potential to disrupt organ function. For Albert’s


                                           2
    Case
     Case1:19-cr-00212-VEC
          1:19-cr-00212-VEC Document
                             Document207-1
                                      209 Filed
                                           Filed06/26/20
                                                 06/23/20 Page
                                                           Page43ofof76



father, this condition mostly affected his breathing. Once he was discharged from the
Army, he was employed with the U.S. Postal Service for many years. Albert
remembers his parents fighting often, these arguments often escalating to physical
altercations between them. At the age of ten, when his parents separated, Albert
remembers feeling some relief but also much sadness as his relationship with his
father changed significantly after he left.

When his parents separated, Albert remained in the care and custody of his mother.
She supported herself through child support she received from Albert’s father as well
as the money she was paid as a foster parent. Albert recalls many foster children
coming through their home, having fond memories of getting to know some of them
and forming friendships. Being the oldest child in the family, Albert also helped his
mother care for the younger children, sometimes taking them for medical
appointments and for visits with their biological family. His father stayed in his life for
a time following their separation but as time went on, he slowly drifted away. The
weekend visits were no longer planned and significant periods of time would pass in
between the contact Albert had with his father. This caused Albert to feel depressed
and unmotivated. He missed his father most during his later adolescence, a time
when most young men benefit from having their father’s play an active role in their
lives. Albert also recalls his father was the person in the home that kept everyone on
a schedule and focused on their schoolwork. His mother was quite busy after his
father left and the attention Albert had received prior was now gone. He was
expected to be a caretaker at quite an early age for all of the younger children in the
home.

Albert McDuffie was educated in Queens, New York. His first school was a private
Catholic School, St. Theresa’s in Queens, but as the family got larger, his parents
could no longer afford private school and he attended public school for the rest of his
academic career. Albert was a good student, and in middle school discovered his love
for basketball. He was apparently quite talented in this sport as well. Albert started
playing basketball in middle school and he was recruited to his high school team at
Forest Hills High School. He played on the Varsity team at the high school for all of his
four years as a student there and was a star player. He states he was in the Daily
News during his time playing high school basketball regarding his talent and the
success of his team. Despite all of the validation and success Albert received as a
player, he never thought seriously about playing basketball professionally. Albert was
content being part of local basketball leagues and playing in tournaments. He
participated on this level for many years after leaving high school.

Mr. McDuffie also feels his lack of motivation for basketball was related to the lack of
interest in parents showed in his participation in the sport. For all of the years Albert
played basketball, he reports there was not one game or tournament that he played
in where his parents were in attendance. This was a painful memory for Albert, and



                                            3
    Case
     Case1:19-cr-00212-VEC
          1:19-cr-00212-VEC Document
                             Document207-1
                                      209 Filed
                                           Filed06/26/20
                                                 06/23/20 Page
                                                           Page54ofof76



he vowed at this time that he would not repeat this lack of interest when he had
children.

Once Albert was out of school, he was involved in several romantic relationships and
fathered one biological child, Armani Rosa. Albert was twenty-one when his son was
born and he did not live with Armani’s mother, Melissa Rosa. Albert did take an active
role in his son’s life and always provided financial support for his care. Armani is now
twenty-five years old and resides in Arizona with his wife and young daughter and he
and Albert are in regular contact.

Mr. McDuffie was also involved in romantic relationships with two other women,
having lived with one of these partners for four years. Both of these girlfriends had
children (two daughters in total) and Albert was an active participant in raising them
as well. He is no longer involved with their mothers, but maintains regular contact
with his “stepchildren.” He is also involved in the lives of their children, who he refers
to as his grandchildren, and enjoys spending time with them all and being an active
part of their lives. In addition to his several grandchildren, Albert reports having
seven godchildren who he also enjoys seeing often.

Employment History and Community Activity:

Since he dropped out of high school, Albert McDuffie has remained consistently
employed. He began with odd jobs, but in 1990, a friend helped him get a job at a law
firm working in the mailroom and eventually as a law librarian. Albert enjoyed this
position and all he learned there, remaining with the firm for three years. He decided
to leave when he was in his early twenties, but regrets this decision stating this could
have been a long-term position if he had realized it at the time.

Following the law firm job, Albert was employed in various retail stores. The longest
employment was at Sleepy’s mattress store, where he remained for approximately
four years. He was successful in this position and also liked working there, but once
his brother, Javon offered him a job in construction, he felt ready for a change. From
his late twenties until he was arrested, Mr. McDuffie was employed in the
construction industry.

While working in various jobs, Albert also gave back to his community through his
basketball skill. He began a basketball clinic for young boys in his Queens Community
called Lincoln Park. This organization ran a clinic for local children interested in
learning to improve their basketball skills. Mr. McDuffie was a part of this enterprise
from the onset, and was a member of their board of directors for several years. Over
time, however, he felt the focus kept moving more toward making money and away
from teaching the kids quality skills. Ultimately, Albert left the organization and
decided to run a less formal basketball clinic in his community. He was still involved in
this activity until his arrest.


                                            4
    Case
     Case1:19-cr-00212-VEC
          1:19-cr-00212-VEC Document
                             Document207-1
                                      209 Filed
                                           Filed06/26/20
                                                 06/23/20 Page
                                                           Page65ofof76




Circumstances Leading up to Arrest:

Approximately three years ago, Albert McDuffie began to suffer with several health
issues. After years of playing basketball Albert started having significant pain in his
legs and feet. In 2016, he went to New York Presbyterian Hospital for diagnosis and
treatment. Following tests and evaluation, Mr. McDuffie was informed he had
osteoarthritis in his feet and sciatica, an inflammation of the nerves running down his
legs (See Appendix A, Mr. McDuffie’s medical record). There is no cure for either of
these medical conditions, and Mr. McDuffie was told to take anti-inflammatory
medications and to stay off his feet as much as possible to decrease his pain.

Mr. McDuffie’s medical conditions continued to worsen over time, and he was unable
to continue working in construction as his arthritis caused increasing pain. Unable to
work for the first time in his adult life, Mr. McDuffie struggled to meet his financial
obligations and felt increasingly depressed. As this situation worsened and feeling
desperate, Mr. McDuffie made the very poor decision to utilize some of his
neighborhood connections to become involved in selling drugs to make money.
While he was involved in the illegal sale of drugs, Mr. McDuffie continued to treat his
arthritis with physical therapy and medication.

Sentence Recommendation:

Prior to this arrest, Albert McDuffie had no arrest record and no involvement with the
criminal justice system. He has been consumed with shame and remorse toward his
actions. When discussing his arrest in relation to his family he was tearful stating his
actions caused his family great pain and he feels horrible for what he has done to
them and what he has done to his own life. His mother described her shock when
hearing her son was arrested, struggling to believe the man she knew was involved in
what he was being charged with. She now realizes what happened to her son, and
while she does not condone his behavior, is supportive of him and believes he will
never make the same decisions again.

Albert McDuffie is not a violent offender, and his lack of an arrest record speaks
strongly to this behavior being atypical of an otherwise law-abiding lifestyle.
At the time this arrest took place Mr. McDuffie was unable to work, was under a
great deal of financial stress, and was struggling to live his life. He made very poor
choices at this time of his life. He fully admits his wrongdoing, is ashamed of his
participation in the offense, and understands the need for punishment. Mr. McDuffie
has been incarcerated since March and is a model prisoner. He is involved in doing
suicide watch for his fellow inmates, is one of the older inmates on his unit and has
tried to use his time and age to counsel some of the younger inmates about making
changes in their lives. Although he is struggling with his situation, he is making good



                                           5
    Case
     Case1:19-cr-00212-VEC
          1:19-cr-00212-VEC Document
                             Document207-1
                                      209 Filed
                                           Filed06/26/20
                                                 06/23/20 Page
                                                           Page76ofof76



use of his time to educate himself, get in better physical condition, follow the rules
and accept the need for punishment.

Based on the reasons set forth above, the defense respectfully requests the
prosecution consider dropping Mr. McDuffie’s charges to a B Felony, allowing his
mandatory minimum to drop to five years instead of ten years. In five years, Mr.
McDuffie will be fifty-one years old and given his age, as well as his remorse, his
risk of ricidivism will be quite low. The defense also recommends three years of
supervised release to provide further monitoring of Mr. McDuffie’s activities once
released.

Conclusion:

Albert McDuffie has no history of prior arrests, and was not a major player in the
drug conspiracy in question. In fact, Mr. McDuffie was part of this conspiracy for a
relatively short time and was motivated by his failing health causing financial
stress. The community Mr. McDuffie grew up in is well-known for being drug
infested, and a quick solution to his financial problem was easily found. Mr.
McDuffie now realizes this was a very poor choice as a solution to his problem,
and feels strongly he will never make this choice again.

It is the defense’s belief that once released Mr. McDuffie will not pose a risk to
society. In the interest of justice, compassion, and punishment a sentence of five
years incarceration and three years of supervised release will meet all of the goals
of sentencing.

We thank the Court for its consideration of this report.

Respectfully submitted,



Nancy Tricamo, LCSW
Mitigation and Sentencing Specialist




                                           6
